DETAILED ACTION
Status of the Claims
1.	Claims 1-19 are being examined in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of claims 1-19 in the reply filed on 7/21/2022 is acknowledged.  The traversal is on the ground(s) that group I (claims 1-19) and Group IV (claims 23-31) are linked by the embroidered electrochemical sensor of claim 1 and thus Group I and Group IV fulfill the requirement for unity of invention. This is not found persuasive because the unity of invention is fulfilled only when the inventions involve one or more of special technical feature AND the special technical feature define a contribution over the prior art (see MPEP 1893.03). Groups I and IV special technical feature of claim 1 does not make contribution over the prior art as indicated in the requirement of restriction and therefore does not fulfill the requirement for unit of invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choudhary et al. (Lab Chip, 2015, 2064).
Claim 1. Choudhary et al. teach an embroidered electrochemical sensor for detecting a target analyte, the sensor (woven electrochemical sensor for detecting glucose; abstract and page 2066, Results and Discussion) comprising: 
(a) a flexible substrate (silk fabric is flexible; page 2066, Results and Discussion); 
(b) a working electrode (WE) embroidered on the flexible substrate, the working electrode comprising a first textile fiber core and a first electrically conductive material shell around the first textile fiber core (working electrode weaved on the fabric and comprised of silk fiber core and carbon ink shell around the silk fiber core; page 2065, Sensor preparation and use); 
(c) optionally a counter electrode (CE) embroidered on the flexible substrate and spaced apart from the working electrode, the counter electrode comprising a second textile fiber core and a second electrically conductive material shell around the second textile fiber core (counter electrode weaved onto the fabric and comprised of silk fiber core and carbon ink shell around the silk fiber core; page 2065, Sensor preparation and use); 
(d) a reference electrode (RE) embroidered on the flexible substrate and spaced apart from both the working electrode and the counter electrode, the reference electrode comprising a third textile fiber core and a third electrically conductive material shell around the third textile fiber core (reference electrode weaved onto the fabric and comprised of silk fiber core and Ag/AgCl ink shell around the silk fiber core; page 2065, Sensor preparation and use); and
 	(e) an enzyme probe bound to the working electrode, wherein the enzyme probe is specific to the target analyte (glucose oxidase specific to glucose was coated (physically adsorb) onto working electrode; page 2065, Sensor preparation and use).  

Claims 2-4. Choudhary et al. teach the flexible substrate is a textile substrate (the fabric is silk which is an animal-based textile; see page 2065 Materials).  

Claim 5. Choudhary et al. teach the textile substrate is a component of or attached to a garment or wearable item (silk could be interfaced with wearable applications; see page 2065, col. 1).  

Claims 6 and 7. Choudhary et al. teach the first textile fiber core, the second textile fiber core, and the third textile fiber core are independently selected from the group consisting of animal-based textile fibers, plant-based textile fibers, synthetic textile fibers, and combinations thereof (silk fibers were used which is animal-based textile fiber; see page 2065 sensor preparation and use).  

Claims 8 and 9. Choudhary et al. teach the first electrically conductive material shell, the second electrically conductive material shell, and the third electrically conductive material shell are independently selected from the group consisting of a metal-containing coating, a carbon-containing coating, a conductive polymer-containing coating, and combinations thereof (working and counter electrodes have carbon ink as the conductive material shell and reference electrode has the Ag/AgCl ink (metal-containing coating; see page 2065 sensor preparation and use).  

Claim 10. Choudhary et al. teach a fiber of the working electrode, a fiber of the counter electrode, and a fiber of the reference electrode each independently have an electrical resistance ranging from 0.1 Ω /cm to 1000 Ω /cm (working and counter electrode have coating of carbon whereas the reference electrode has coating of Ag/AgCl; see page 2065 sensor preparation and use; and according to applicant specification carbon coated thread has electrical resistance value of 140 Ω /cm and Ag/AgCl coated thread has resistance value of 0.8 Ω /cm. see specification [0081], thus Choudhary et al. reference electrode has electrical resistance of 0.8 Ω /cm which falls within the claimed range and Choudhary’s working and counter electrodes have electrical resistance value of 140 Ω /cm which falls within the claimed range).  

Claim 11. Choudhary et al. teach a fiber of the working electrode and a fiber of the counter electrode each independently have an electrical resistance greater than that of a fiber of the reference electrode (working and counter electrode have coating of carbon whereas the reference electrode has coating of Ag/AgCl; see page 2065 sensor preparation and use; and according to applicant specification carbon coated thread has electrical resistance value of 140 Ω /cm and Ag/AgCl coated thread has resistance value of 0.8 Ω /cm. see specification [0081], thus Choudhary et al. working and counter electrodes have electrical resistance value of 140 Ω /cm which is greater than electrical resistance of reference electrode of 0.8 Ω /cm).  

Claim 12. Choudhary et al. teach (i) a fiber of the working electrode and a fiber of the counter electrode each independently have an electrical resistance ranging from 20 Ω/cm to 1000 Ω /cm; and (ii) a fiber of the reference electrode has an electrical resistance ranging from 0.1 Ω /cm to 100 Ω /cm (working and counter electrode have coating of carbon whereas the reference electrode has coating of Ag/AgCl; see page 2065 sensor preparation and use; and according to applicant specification carbon coated thread has electrical resistance value of 140 Ω /cm and Ag/AgCl coated thread has resistance value of 0.8 Ω /cm. see specification [0081], thus Choudhary et al. reference electrode has electrical resistance of 0.8 Ω /cm which falls within the claimed range and Choudhary’s working and counter electrodes have electrical resistance value of 140 Ω /cm which falls within the claimed range).

Claims 13 and 14. Choudhary et al. teach the enzyme probe comprises an oxidoreductase enzyme capable of catalyzing an oxidation-reduction (redox) reaction with the target analyte (the enzyme is glucose oxidase for target analyte glucose; see page 2065 sensor preparation and use and page 2068, col. 1).  

Claim 17. Choudhary et al. teach the sensor is comprised of counter electrode (see page 2065 sensor preparation and use).  

Claim 19. Choudhary et al. teach an embroidered electrochemical sensor for detecting a target analyte, the sensor (woven electrochemical sensor for detecting glucose; abstract and page 2066, Results and Discussion) comprising: 
(a) a flexible substrate (silk fabric is flexible; page 2066, Results and Discussion); 
(b) a working electrode (WE) embroidered on the flexible substrate, the working electrode comprising a first textile fiber core and a first electrically conductive material shell around the first textile fiber core (working electrode weaved on the fabric and comprised of silk fiber core and carbon ink shell around the silk fiber core; page 2065, Sensor preparation and use); 
(c) optionally a counter electrode (CE) embroidered on the flexible substrate and spaced apart from the working electrode, the counter electrode comprising a second textile fiber core and a second electrically conductive material shell around the second textile fiber core (counter electrode weaved onto the fabric and comprised of silk fiber core and carbon ink shell around the silk fiber core; page 2065, Sensor preparation and use); 
(d) a reference electrode (RE) embroidered on the flexible substrate and spaced apart from both the working electrode and the counter electrode, the reference electrode comprising a third textile fiber core and a third electrically conductive material shell around the third textile fiber core (reference electrode weaved onto the fabric and comprised of silk fiber core and Ag/AgCl ink shell around the silk fiber core; page 2065, Sensor preparation and use); and
 	(e) a capture probe bound to the working electrode, wherein the capture probe is specific to the target analyte (glucose oxidase specific to glucose was coated (physically adsorb) onto working electrode; page 2065, Sensor preparation and use).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (Lab Chip, 2015, 2064) 
Claims 15 and 16. Choudhary et al. teach beyond glucose and hemoglobin testing, a number of metabolites are used to test kidney and liver functions can be tested using electrochemistry (page 2071; col. 2) and similar to glucose, lactate can also be detected using sensors on fabric (see page 2064, col. 2). Choudhary et al. do not explicitly teaches the enzyme probe comprises lactate oxidase and the target analyte is lactate or the enzyme probe comprises uricase and the target analyte is uric acid.  However, it is known uric acid is metabolite of kidney function and thus it would be obvious Choudhary et al. sensor is capable of detecting uric acid and lactate by coating the working electrode with uricase and lactate oxidase respectively.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. as applied to claim 1 above, and further in view of Jordan et al. (US 2015/0257674) and Schrooten et al. (KR 20150010693, examiner used English Machine Translation of reference, a copy of reference is being provided).
Claim 18. Choudhary et al. teach the working electrode, the counter electrode, and the reference electrode each are embroidered having a stitch angle ranging from 300 to 4500 ( the WE, CE and RE electrodes are stitched perpendicular to the fabric; see Fig 2, thus stitch has an angle of 900 , a length and are separated from each other at a distance) but do not teach a stitch distance ranging from 0.1 mm to 0.3 mm, and a stitch length ranging from 0.4 mm to 0.6 mm.  However, Jordan et al. teach an electrode connected to conductive thread for transmitting signals wherein the conductive thread is sewn into fabric to form stitches 77 having length between 0.1 mm to 20 mm [0107][0111] and Schrooten et al. teach method of forming conductive path with a conductive thread, wherein the pitch of stitches can be chosen to provide best combination of electrical performance and mechanical durability (page 9, description of Fig 2A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of combined teachings of Jordan and Schrooten et al. that one would have been motivated to stitch the conducting electrodes of Choudhary et al. to have stitch length between 0.1 mm to 20 mm as it was known stitch length for conductive thread for transmitting signal and the stitch pitch is a known result effective variable, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II. B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759